21-1824-cv
    Marvin v. Orange Cnty. Dep’t of Soc. Servs. et al.


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                   At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
    on the 14th day of June, two thousand twenty-two.

    PRESENT:
                        GERARD E. LYNCH,
                        JOSEPH F. BIANCO,
                        WILLIAM J. NARDINI,

                      Circuit Judges.
    _____________________________________

    Mark Marvin,

                                  Plaintiff-Appellant,

                        v.                                                          21-1824-cv

    Martha Peldunas, Darcie M. Miller, Commissioner,
    County of Orange,

                                  Defendants-Appellees,

    Orange County Department of Social Services,

                      Defendant.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                             Mark Marvin, pro se, Walden, NY.

    FOR DEFENDANTS-APPELLEES:                            Matthew J. Nothnagle, Orange County Attorney’s
                                                         Office, Goshen, NY.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Román, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Mark Marvin, proceeding pro se, appeals the district court’s judgment

dismissing his complaint brought pursuant to 42 U.S.C. § 1983 for alleged violations of his Fourth,

Fifth, and Fourteenth Amendment rights in connection with his attempt to renew his Medicaid

medical coverage.     In particular, he claims that he was deprived of due process when an

Administrative Law Judge (“ALJ”) denied renewal of Medicaid Medical Coverage because he had

not applied for Social Security payments for which he was eligible. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal,

to which we refer only as necessary to explain our decision to affirm.

       “We review the grant of a motion to dismiss de novo, accepting as true all factual claims

in the complaint and drawing all reasonable inferences in the plaintiff’s favor.” Fink v. Time

Warner Cable, 714 F.3d 739, 740–41 (2d Cir. 2013) (per curiam). The complaint must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). However, as here, we review a pro se complaint with “special

solicitude,” interpreting it “to raise the strongest claims that it suggests.” Hill v. Curcione, 657

F.3d 116, 122 (2d Cir. 2011) (internal alterations adopted and quotation marks omitted).

       The Fifth Amendment’s Due Process Clause states that no person shall “be deprived of

life, liberty, or property, without due process of law,” and the Fourteenth Amendment’s Due

Process Clause mirrors this language. U.S. Const. amends. V, XIV § 1. Procedural due process


                                                 2
requires “that a deprivation of life, liberty, or property be preceded by notice and opportunity for

[a] hearing appropriate to the nature of the case.” Chase Grp. All. LLC v. City of N.Y. Dep’t of

Fin., 620 F.3d 146, 150 (2d Cir. 2010) (quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S.

532, 542 (1985)). To state a claim based on a procedural due process violation, Marvin must first

establish that he enjoyed a protected property interest. See Harrington v. County of Suffolk, 607

F.3d 31, 34 (2d Cir. 2010).

       Assuming, as the district court did, that Marvin had a property interest in his Medicaid

benefits, see Bellin v. Zucker, 6 F.4th 463, 474–82 (2d Cir. 2021), his due process claim

nevertheless fails because he received adequate process to protect his rights. “[I]n evaluating

what process satisfies the Due Process Clause, the Supreme Court has distinguished between (a)

claims based on established state procedures and (b) claims based on random, unauthorized acts

by state employees.” Rivera-Powell v. N.Y.C. Bd. of Elections, 470 F.3d 458, 465 (2d Cir. 2006)

(internal quotation marks omitted). Marvin’s claim likely falls into the former category, since the

denial of his Medicaid benefits was based on the application of a state regulation that required

Medicaid applicants to pursue all potentially available resources, and Marvin had not sought Social

Security retirement benefits for which he was eligible. See N.Y. Comp. Codes R. & Regs. tit. 18,

§ 360-2.3(c)(1) (2022) (outlining financial eligibility requirements); see also 42 C.F.R.

§ 435.608(a) (outlining a similar requirement under federal regulations). However, we need not

resolve that issue because no matter how Marvin’s claim is characterized, the process he received

was adequate. See Rivera-Powell, 470 F.3d at 466 (declining to decide whether defendant’s

conduct was pursuant to established procedures or random because, regardless, it provided

adequate process).

                                                 3
        Marvin was afforded an opportunity to challenge the denial of Medicaid benefits through

a fair hearing held before an ALJ. He could have sought review of the ALJ’s unfavorable decision

in an Article 78 proceeding, but ultimately did not do so. See N.Y. C.P.L.R. §§ 7803, 7804; N.Y.

Soc. Serv. Law § 22(9)(b). An Article 78 proceeding was sufficient process to protect Marvin’s

rights. See Harris v. Mills, 572 F.3d 66, 76 (2d Cir. 2009) (holding that, however a due process

claim is characterized, “notice and an opportunity to be heard” before the alleged deprivation,

“coupled with the Article 78 post-deprivation remedy, is enough to satisfy due process”).

Because Marvin failed to avail himself of an Article 78 proceeding, his due process claim fails. 1

        Marvin also suggests that the denial of Medicaid benefits has deprived him of his ability to

receive Social Security payments at the time of his choosing.             We disagree.      There is no

guaranteed right to receive Medicaid benefits while also delaying receipt of Social Security

benefits.   As noted above, the relevant rules and regulations explicitly condition Medicaid

eligibility on the applicant pursuing “any potential income and resources that may be available.”

N.Y. Comp. Codes R. & Regs. tit. 18 § 360-2.3(c)(1); see also 42 C.F.R. § 435.608(a)

(conditioning eligibility on applicants taking “all necessary steps to obtain any annuities, pensions,

retirement, and disability benefits to which they are entitled . . .”). Those rules may present

Marvin with a difficult choice between maintaining his Medicaid eligibility and continuing to

delay receipt of his Social Security benefits—but he still retained the right, if he so chose, to delay

receipt of those benefits. But Medicaid benefits are not available to persons who have access to


1
   To the extent Marvin challenges dismissal of his Monell claim against the Orange County Department
of Social Services, there is no municipal liability where, as here, there is no underlying violation. See
Matican v. City of New York, 524 F.3d 151, 154 (2d. Cir. 2008). As to Marvin’s assertion that denial of
his Medicaid benefits constituted an unconstitutional seizure, the district court properly determined that
denial of his government benefit did not implicate the Fourth Amendment.
                                                    4
Social Security benefits to pay potential medical expenses, but choose not to take advantage of

those benefits.

                                *             *              *

       We have considered Marvin’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                           FOR THE COURT:
                                           Catherine O=Hagan Wolfe, Clerk of Court




                                              5